         Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       : CRIMINAL ACTION
                                               :
       v.                                      : NO. 18-271
                                               :
JAMES FRANKLIN HILL                            :


                                     MEMORANDUM
KEARNEY, J.                                                                        July 31, 2020

       After thirty-nine convictions for a variety of crimes, James Franklin Hill turned to the

internet and began bait and switch gold coin schemes victimizing seventeen persons in eleven

states who suffered a combined loss of $330,230. Arrested March 15, 2017 after over seven years

of these scams, he eventually admitted his crimes and we accepted his plea. We sentenced Mr.

Hill sixteen months ago to sixty-five months imprisonment with credit for time served since arrest,

followed by three years of supervised release. The Bureau of Prisons is presently supervising Mr.

Hill at FCI-Allenwood. He now moves for compassionate release citing his obesity and heart

concerns pose a risk of contracting COVID-19 in prison. He claims rehabilitation and immediate

release will serve Congress’s sentencing policy. The United States concedes Mr. Hill’s medical

condition qualifies as an extraordinary and compelling reason for a sentence reduction to time

served; it opposes his release because he is dangerous to the community and release would be

contrary to sentencing policy. We agree with the United States. Mr. Hill has led a life of serial

crime. In his forties and fifties, he victimized persons through bait and switch schemes in several

states through technology and personal meetings. After careful evaluation and while commending

him on his represented rehabilitation consistent with our sentence, we must find he poses a danger

to our community and release does not comport with Congress’s sentencing factors.
         Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 2 of 20




I.     Facts 1

       James Franklin Hill is a fifty-seven-year old man raised in a household marred by poverty,

substance abuse, physical abuse, and food and utility instability. 2 At fourteen, the State of New

Jersey placed Mr. Hill on one year of juvenile probation for charges involving assault and battery,

robbery, and possession of stolen property. 3 Mr. Hill’s adult criminal history, beginning at the age

of eighteen, includes at least thirty-nine convictions in five states for drug offenses (possession

and distribution), fraud, receiving stolen property, simple assault, aggravated assault of a police

officer, assault and kidnapping, robbery, larceny, possession of a weapon, shoplifting, theft,

forgery, obstruction of justice, and absconding from parole. 4 Mr. Hill spent nearly a decade in a

New Jersey state prison from 1991 to 2001. 5

       Mr. Hill suffers from a gambling addiction and a drug and alcohol addiction beginning at

age fourteen or fifteen with marijuana and progressing into cocaine, heroin, and oxycodone. 6 Mr.

Hill completed a drug treatment program while in state prison between 1999 and 2001 as well as

group therapy, and participated in a reentry inpatient drug program followed by outpatient

treatment from 2013 to 2014. Mr. Hill is obese with a history of high cholesterol, high blood

pressure, and atherosclerosis (coronary artery disease) requiring stent placement in 2013. 7 Mr.

Hill is prescribed aspirin, a statin for high cholesterol, and medication for high blood pressure. 8

                                Mr. Hill’s most recent conviction.

       As Mr. Hill has admitted, the case before us is just one of several victims of scams

beginning in 2010. 9 In November 2016, a coin dealer and collector who advertised his interest in

purchasing gold coins on Craigslist, received a text from Mr. Hill inquiring how much the collector

would pay for a set of twenty-four Canadian Gold Maple Leaf coins. 10 At an arranged meeting,

Mr. Hill allowed the collector to inspect the gold coins to confirm their authenticity. 11 Once the




                                                  2
         Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 3 of 20




collector determined the coins were pure gold, he agreed to pay Mr. Hill $19,000 in cash for the

set and, as the collector counted out the cash, Mr. Hill took the coin set and placed it in his

sweatshirt claiming he needed more time and more money. 12 When the collector agreed to pay an

additional $1,400, Mr. Hill then handed a coin set to the collector, switching the authentic coin set

with a fake set. 13 The collector did not discover his duplicity until later. 14

        Authorities ultimately learned Mr. Hill conducted similar “bait-and-switch” schemes for

over seven years defrauding seventeen victims in eleven states of a combined loss of $330,230. 15

Mr. Hill pleaded guilty to one count of wire fraud for selling counterfeit Canadian Gold Maple

Leaf coins. 16 He agreed we could consider his other scams as relevant conduct.

        Mr. Hill, represented by the Federal Defenders, entered into a plea agreement with the

United States agreeing to plead guilty to one count of wire fraud arising from the bait-and-switch

sale of the twenty-four Canadian Gold Maple Leaf coins and accepted responsibility for the same

conduct with regard to his victims in other states between 2010 and 2017. 17

        On April 1, 2019, we sentenced Mr. Hill to sixty-five months imprisonment with credit for

time served since his March 15, 2017 arrest, followed by three years of supervised release. 18 Mr.

Hill’s current maximum sentence release date is October 27, 2021. He is currently incarcerated at

the medium security Federal Correctional Institute in Allenwood, Pennsylvania (“FCI-

Allenwood”). 19

              Mr. Hill’s present health condition and disciplinary history in prison.

        On April 27, 2020, Mr. Hill went to prison health services complaining of chest pain

radiating to the left shoulder and shortness of breath with exertion. 20 The examining provider noted

Mr. Hill’s history of coronary artery disease and Mr. Hill did not take his medicine that day, noting

a history of noncompliance with his medications. 21 The medical records of Mr. Hill’s April 27,




                                                    3
         Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 4 of 20




2020 examination show a normal blood pressure, pulmonary, and cardiovascular exam, including

an electrocardiogram. 22 The provider requested a consultation with a cardiologist for a chemical

stress test. A June 22, 2020 stress test revealed normal results. 23

       The United States contends Mr. Hill committed two disciplinary infractions while in

prison: use of drugs/alcohol on February 3, 2019, and possession of an unauthorized item on

August 7, 2019. 24

       If released, Mr. Hill plans to reside with his wife and their two children. 25 He reports having

two job offers: a car salesman and manager of a dry-cleaning business. 26 He will “reinstate” his

health insurance and contact his cardiologist for an appointment. 27

II.    Analysis

       Mr. Hill requests compassionate release arguing his health condition places him at high

risk for catastrophic health consequences or death from COVID-19 while in custody at FCI-

Allenwood. COVID-19 is a respiratory illness spreading through the droplets people produce when

they talk, sneeze, and cough. 28 The virus spreads “easily and sustainably through the community,”

especially when people are in close contact within one another (within about six feet). 29

Community spread of COVID-19 poses a serious global public health risk. As of July 31, 2020,

the Centers for Disease Control and Prevention reported a total of 4,405,932 cases of COVID-19

in the United States with 150,283 total deaths caused by the virus. 30 People over age sixty-five

and those of any age with serious underlying medical conditions including serious heart conditions

and obesity are at an increased risk of severe illness from COVID-19. 31 People with conditions

such as moderate to severe asthma, hypertension, and damaged lung tissue may be at higher risk

for severe illness from COVID-19. 32 Correctional detention centers “present[] unique challenges”

for controlling COVID-19 transmission among incarcerated individuals, staff, and visitors. 33




                                                  4
         Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 5 of 20




While people on the street are able to engage in social distancing to avoid community spread,

people in prison cannot follow the Center for Disease Control’s guidelines to mitigate the spread

of the virus and face a heightened risk of contagion. 34

       There are no inmate or staff positive cases at FCI-Allenwood, no inmate or staff deaths due

to COVID-19, and one staff member recovered as of July 31, 2020, 35 but Mr. Hill suspects this

low number is due to the prison’s unsatisfactory testing. 36

       The United States opposes Mr. Hill’s motions. 37 It argues Mr. Hill, at present, served

approximately forty months of his sixty-five-month sentence of imprisonment, or 61.5% of his

sentence. Assuming he earns all remaining good time credit and is released on October 27, 2021,

Mr. Hill will have served 72% of his sentence. The United States notes two infractions: use of

drugs/alcohol on February 3, 2019, and possession of an unauthorized item on August 7, 2019. 38

       Congress allows us to reduce a final sentence once an incarnated person exhausts his or her

administrative remedies 39 only if we find (1) “extraordinary and compelling reasons” warrant a

reduction, (2) the reduction would be “consistent with any applicable policy statements issued by

the Sentencing Commission,” and (3) the applicable sentencing factors under section 3553(a)

warrant a reduction. 40

       A.      The United States concedes Mr. Hill presents “extraordinary and compelling
               reasons” for his release.

       Mr. Hill argues his obesity, hypertension, high cholesterol, heart disease requiring a 2013

stent placement are extraordinary and compelling reasons to release him. 41 Mr. Hill alleges he

cannot take steps to avoid infection at FCI-Allenwood because he lives in a cell, making social

distancing impossible; showers in large groups with other incarcerated individuals; and uses

community telephones and computers which are not disinfected between uses. 42




                                                  5
         Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 6 of 20




       The United States concedes he is obese with a BMI of 35.5, “identified by the CDC as a

risk factor for severe outcome from COVID-19.” 43 The United States contests Mr. Hill’s diagnosis

of heart disease, arguing he “does not in fact presently have heart disease.” 44 This appears

incorrect. The medical records show Mr. Hill has a history of coronary artery disease requiring

stent placement in 2013. As noted above, at an April 27, 2020 prison health examination following

Mr. Hill’s complaints of chest pain, a physician’s assistant noted a history of coronary artery

disease. According to the CDC, “[c]oronary artery disease (CAD) is the most common type of

heart disease in the United States. It is sometimes called coronary heart disease or ischemic heart

disease.” 45 According to the CDC, “[p]eople of any age with certain underlying medical conditions

are at increased risk for severe illness from COVID-19”: including obesity with a body mass

index (“BMI”) of 30 or higher and “serious heart conditions, such as heart failure, coronary artery

disease, or cardiomyopathies.” 46 People with certain other conditions, including hypertension

(high blood pressure) “might be at an increased risk for severe illness from COVID-19.” 47 There

is no dispute Mr. Hill has hypertension.

       Congress provides a mechanism for us to modify Mr. Hill’s sentence if “extraordinary and

compelling reasons warrant such a reduction” as long as “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 48 Section 1B1.13 of the

United States Sentencing Guidelines is the only applicable policy statement. 49 The policy

statement provides we may only release Mr. Hill if we first find one of the following “extraordinary

and compelling” circumstances:

       (A) Medical Condition of the Defendant.-

           (i)     The defendant is suffering from a terminal illness (i.e., a serious and advanced
                   illness with an end of life trajectory). A specific prognosis of life expectancy
                   (i.e., a probability of death within a specific time period) is not required.




                                                 6
         Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 7 of 20




                      Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                      (ALS), end-stage organ disease, and advanced dementia.

            (ii)      The defendant is—

                      (I)     suffering from a serious physical or medical condition,

                      (II)    suffering from a serious functional or cognitive impairment, or

                      (III)   experiencing deteriorating physical or mental health because of the
                              aging process, that substantially diminishes the ability of the defendant
                              to provide self-care within the environment of a correctional facility and
                              from which he or she is not expected to recover.

        (B) Age of the defendant.—

        (C) Family Circumstances.

        (D) Other Reasons.—As determined by the Director of the [BOP], there exists in the
        defendant’s case an extraordinary and compelling reason other than, or in combination
        with, the reasons described in subdivisions (A) through (C). 50


        The United States concedes Mr. Hill’s obesity “presents a risk factor identified by the CDC

as increasing the risk of an adverse outcome from COVID-19” and presents “‘a serious physical

or medical condition . . . that substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility,’ as stated in note 1(A), as, due to his

condition, the defendant may be less able to protect himself against an unfavorable outcome from

the disease. Here, the defendant’s obesity, with a BMI in excess of 35, meets that test.” 51

        Mr. Hill’s pro se motion bases relief on his medical condition under subdivision (A). 52 His

counseled motion bases relief on medical condition under subdivision (A) as well as the “catch-

all” provision of subdivision (D). 53 Counsel argues Mr. Hill meets the “catch-all” “due to his

cardiac issues.” 54

        Because the United States concedes Mr. Hill meets the criteria of Medical Condition note,

we need no further analysis. We also need not determine whether, under the catch-all Other



                                                    7
         Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 8 of 20




Reasons Note, Mr. Hill’s other health conditions during the COVID-19 pandemic present an

extraordinary and compelling reason.

       B.      Mr. Hill is a danger to the community and release is not consistent with
               Congress’s sentencing factors.

       Although Mr. Hill meets the extraordinary and compelling threshold as conceded by the

United States, he fails to convince us he warrants a sentence reduction for other reasons Congress

requires us to consider. Mr. Hill’s release must be “consistent with any applicable policy

statements issued by the Sentencing Commission.” 55 The Commission's policy statement provides

for granting a sentence reduction only if “[t]he defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g).” 56 Section 3142(g) instructs us

to consider factors such as the nature and circumstances of Mr. Hill’s crime; Mr. Hill’s character,

including his family ties, employment, and criminal history; and any danger posed to the

community by his release. Mr. Hill claims he is not a danger to the community because his offense

is nonviolent and because he participated in rehabilitation programs while incarcerated. 57 The

United States argues Mr. Hill, “a notorious con man” is dangerous because, in addition to the crime

he is currently serving time for, “he ha[s] a remarkable 39 previous convictions.” 58 We agree with

the United States.

       We start with the nature and circumstances of Mr. Hill’s crime. Mr. Hill pleaded guilty to

one count of wire fraud for selling Canadian Gold Maple Leaf coins which he switched at the last

minute for fake coins. 59 He engaged in the gold coin bait-and-switch scheme with at least

seventeen victims in eleven different states over a period of over eight years. 60 He cheated his

victims of $330,230 in total. 61 As the United States noted in its sentencing memorandum, Mr.

Hill’s “degree of deception was bold and personal because [he] had face to face interactions with




                                                 8
             Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 9 of 20




. . . vulnerable individuals, lied to them, and immediately took flight following his deceptive

acts.” 62

            We next address Mr. Hill’s family ties and employment. Incarcerated persons seeking

compassionate release may demonstrate a supportive family will help their reentry into the

community. 63 If released, Mr. Hill plans to move home with his wife of eighteen years and their

two children. 64 He does not allege how his family could reduce his likelihood of returning to

crime. 65 Employment can also serve as a basis for compassionate release as it is “a good foundation

for a life without criminal pursuits.” 66 Mr. Hill advises us of two job offers, one to sell cars, the

other to manage a dry cleaning business. 67 He participated in the Residential Drug Abuse Program

during his time at FCI-Allenwood, another factor which could contribute to his leading a

productive life upon release. 68

            But we must also consider Mr. Hill’s extensive criminal history. At the time of his arrest,

Mr. Hill had six active warrants in multiple states charging him with grand theft, larceny, selling

property under false pretenses, and fraud. 69 He has thirty-nine previous convictions, 70 including

assault, fraud, theft by deception, and unlawful possession of a firearm. 71 But “prior criminal

history is not determinative in evaluating compassionate release.” 72 And incarcerated individuals

with nonviolent criminal histories are often eligible for release. In United States v. Rodriguez, for

example, the court granted compassionate release in part because the defendant’s “extensive

criminal history [wa]s mostly composed of low-level drug dealing” and “[t]he predicate offenses
                                                                73
to his mandatory minimum sentences were non-violent.”                In United States v. Bess, the court

released an incarcerated person with “an extensive criminal history . . . comprised of relatively

small burglary and theft-related offenses resulting largely from untreated substance abuse.” 74




                                                     9
        Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 10 of 20




       Like the defendant in Bess, Mr. Hill’s crimes may possibly be related to his substance abuse

problems: his counsel explains he “engaged in introspection which allowed him to understand the

triggers and connection between his addiction and offense conduct.” 75 Like the defendant in Bess,

Mr. Hill has undergone treatment for his drug addiction while in prison. But on February 3, 2019,

Mr. Hill committed a disciplinary infraction for use of drugs or alcohol. 76 He committed another

infraction on August 7, 2019—possession of an unauthorized item. 77 These recent infractions

suggest Mr. Hill is having difficulty with rehabilitation. And, though many of his earlier

convictions were nonviolent, it is more than enough to weigh against release.

       We turn last to whether Mr. Hill poses a danger to others or the community. Although

perpetrators of wire fraud likely do “not present direct, physical danger to members of the

community in the event of release,” 78 “danger may, at least in some cases, encompass pecuniary

or economic harm.” 79 Courts have gone both ways since the COVID-19 pandemic began deciding

whether to grant compassionate release to individuals incarcerated for wire fraud.

       In United States v. Gileno, the court released a man serving time for wire fraud finding the

terms of his sentence imposing supervised release meant he would not be a danger. 80 In United

States v. Gonzalez, the court granted compassionate release because “[t]he underlying criminal

conduct was not a crime of violence, but rather white-collar fraud.” 81 In United States v. Rahim,

the court granted compassionate release to a man in prison for wire fraud and conspiracy to commit

health care fraud. 82 The court found he would not pose a danger to the community and released

him to home confinement. 83 In United States v. Doshi, similarly, the court released an individual

serving time for health care fraud in part because:

       Medicare fraud is not a solitary crime but requires access to resources, accomplices,
       and, above all, trust. Doshi has lost all of that, and he demonstrated during his five
       years on bond the ability to distance himself from those criminal habits and
       networks. Further, Doshi’s electronic communications and bank accounts can be



                                                10
        Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 11 of 20




       curtailed or monitored to prevent him from engaging in fraudulent activities while
       in home confinement as on supervised release. 84

       Multiple other courts have found perpetrators of wire fraud ineligible for compassionate

release because they are a danger to the community. 85 In United States v. Dawara, the court

declined to release a pretrial detainee due to COVID-19 because the court had probable cause to

believe the detainee had, in addition to committing wire fraud, conspired to commit arson and use

fire in a federal felony. 86 The nature and circumstances of the individual’s offenses created a

danger to others and “show[ed] his dangerousness.” 87 In United States v. Williams, the court denied

compassionate release to an individual incarcerated for wire fraud despite finding “arguably”

extraordinary and compelling circumstances. 88 The court denied release under the 3553(a) factors

but accepted the United States’ argument the defendant’s recent criminal history combined with

the financial stresses of COVID-19 made him a continued risk to the community.

       Mr. Hill’s counsel argues part of Mr. Hill’s sentence is a three-year term of supervised

release and, even if we granted him compassionate release, he will remain under the supervision

of the United States Probation Office pending the completion of the period of supervised release.

Counsel argues this supervision will ensure the safety of the public and community at large. But

supervision by a probation officer will not prevent Mr. Hill from employing computers and social

media to further bait-and-switch schemes on any number of mobile computer devices. While we

could monitor his home computer, we have little ability to monitor the use of portable and often

easily disposable mobile devices through which Mr. Hill could renew his lucrative bait and switch

schemes in several states.

       On balance, we find Mr. Hill poses a danger to the community and to others. Though his

gold coin scam is a nonviolent offense, Mr. Hill repeated the crime numerous times over several

years and across multiple states. He will have the support of his family after release and has two



                                                11
         Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 12 of 20




promising job offers. But, as the government points out, Mr. Hill would risk exposure to COVID-

19 working as a car salesman or a laundromat manager. 89 As the court noted in Doshi, fraud

“requires access to resources . . . and . . . trust.” 90 But the Doshi court referred to healthcare fraud.

Mr. Hill committed fraud by baiting coin collectors on Craigslist, which requires neither resources

nor trust. Though Mr. Hill’s sentence includes a three-year period of supervised release, this does

not ensure the safety of the community. Mr. Hill most recently conducts his crimes through

cyberspace.

        C.       Releasing Mr. Hill is inconsistent with Congress’s sentencing factors.

        Even if found Mr. Hill today does not pose a danger to society, the last step of our inquiry

requires us to consider whether Congress’s sentencing factors under section 3553(a) warrant a

reduction. 91 Our Court of Appeals instructs even though Mr. Hill’s medical issues constitute

extraordinary and compelling circumstances in light of COVID-19, we may deny compassionate

release if he does not satisfy the applicable sentencing factors under section 3553(a). 92 The

3553(a) factors closely resemble those of section 3142(g). 93 They include:

        (1) the nature and circumstances of the offense and the history and characteristics
            of the defendant;

        (2) the need for the sentence imposed--
                (A) to reflect the seriousness of the offense, to promote respect for the law,
                    and to provide just punishment for the offense;
                (B) to afford adequate deterrence to criminal conduct;
                (C) to protect the public from further crimes of the defendant; and
                (D) to provide the defendant with needed educational or vocational
                    training, medical care, or other correctional treatment in the most
                    effective manner;

        . . . [and]

        (6) the need to avoid unwarranted sentence disparities among defendants with
        similar records who have been found guilty of similar conduct[.] 94




                                                   12
          Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 13 of 20




          Because we have thoroughly discussed the nature and circumstance of Mr. Hill’s crime,

his criminal history and personal characteristics, we start by evaluating the need for the sentence

imposed. One court recently denied compassionate release under section 3553(a) to a person

incarcerated for nonviolent crimes including wire fraud, securities fraud, and conspiracy because

he had served less than two years of his twenty-two-year sentence. 95 Given the defendant’s

incarceration for fraud resulting in a $54 million loss, the court found an early release did not

reflect the seriousness of the offense, promote respect for the law, provide just punishment, afford

adequate deterrence, or protect the public from his potential further crimes. 96 We acknowledge

this defendant’s crimes were more serious than Mr. Hill’s, but comparatively speaking, the

defendant stole $54 million from “hundreds of victims,” 97 whereas Mr. Hill took $330,230 from

seventeen victims. 98 Another court denied release to an individual serving twenty-one months for

bank fraud and conspiracy to commit wire fraud, finding despite his lack of criminal history, his

nonviolent crime “had an enormous negative effect on both the individuals who trusted him and

the community at large.” 99 Mr. Hill cheated his victims of amounts ranging from $5,000 to

$26,400. 100 His fraud undoubtedly had a tremendous financial impact upon each of them.

          Another court found the section 3553(a) factors weighed in favor of release because the

defendant, incarcerated for wire fraud, did not have a criminal history; had an elderly father in

need of care; had two young children who needed him for support; and had served over half of his

sentence with no disciplinary issues. 101 Mr. Hill has thirty-nine previous convictions; does not

allege a family member needs his care; has one biological child who lives with Mrs. Hill; and has

served more than half of his sentence but received two disciplinary infractions in the last year and

a half.




                                                13
           Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 14 of 20




       We also consider the need to provide Mr. Hill with needed educational or vocational

training, medical care, or other correctional treatment. Mr. Hill argues we should release him

because his sentence requires him to seek mental health and substance abuse treatment while on

supervised release. 102 He claims remaining incarcerated will deprive him of the opportunities to

seek treatment because the Bureau of Prisons has halted all programming during the COVID-19

pandemic. 103 We sympathize with Mr. Hill, but this is not enough to grant his release. A court in

our Circuit denied compassionate release two weeks ago to an incarcerated person who, like Mr.

Hill, moved for compassionate release in part because COVID-19 rendered drug rehabilitation

services unavailable to him. 104 The court acknowledged the defendant’s effort to rehabilitate

himself but found the possibility of being unable to participate in substance abuse programs

insufficient to overcome the high standard of extraordinary and compelling circumstances. 105 We

likewise find the temporary closure of programs at FCI-Allenwood is not enough to overcome the

danger Mr. Hill poses to the community.

       Releasing Mr. Hill with fourteen months left on his sentence will not promote respect for

the law, afford adequate deterrence to criminal conduct, or protect the public from his crimes. Mr.

Hill’s wish to participate in drug substance programs is admirable but does not prevail here. We

find releasing Mr. Hill inconsistent with the 3553(a) factors.

III.   Conclusion

       The offense in this conviction stems from a “bait-and-switch” scheme employed by Mr.

Hill to swindle his victims. Although the United States concedes Mr. Hill has shown extraordinary

and compelling reason for his release, Mr. Hill is a danger to the community and releasing him is

inconsistent with Congress’s sentencing policy. We deny Mr. Hill’s motion for compassionate

release.




                                                14
            Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 15 of 20




1
 We review the record in the ECF document system and Mr. Hill’s Presentence Investigation
Report (“PSR”).
2
    ECF Doc. No. 40 at 3; PSR at ¶¶ 110-112.
3
    PSR at ¶ 32.
4
    Id. at ¶¶ 33-72.
5
    Id. at ¶ 116.
6
    Id. at ¶¶ 123-125.
7
    ECF Doc. No. 64 at 4, 16.
8
    ECF Doc. No. 64 at 20.
9
     ECF Doc. No. 34.
10
     PSR at ¶ 10.
11
     Id. at ¶ 11.
12
     Id.
13
     Id.
14
     Id.
15
     Id. at ¶¶ 12-14.
16
     ECF Doc. No. 42.
17
     ECF Doc. No. 34.
18
     ECF Doc. No. 42.
19
     ECF Doc No. 66 at 3.
20
     ECF Doc. No. 64 at 4.
21
     Id.
22
     Id. at 5.




                                               15
            Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 16 of 20




23
     Id. at 46-47.
24
     ECF Doc. No. 67 at 3.
25
     ECF Doc. No. 61 at 9.
26
     Id.
27
     Id.
28
   Centers for Disease Control and Prevention, Coronavirus 2019 Basics, https://www.cdc.gov/
coronavirus/2019-ncov/faq.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov
%2Fcoronavirus%2F2019ncov%2Fprepare%2Ffaq.html#Coronavirus-Disease-2019-Basics (last
visited July 31, 2020).
29
     Id.
30
  Centers for Disease Control and Prevention, Cases of Coronavirus Disease (COVID-19) in the
U.S., https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited
July 31, 2020).
31
   Centers for Disease Control and Prevention, People who Need to Take Extra Precautions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html
(last visited July 31, 2020).
32
     Id.
33
   Centers for Disease Control and Prevention, Interim Guidance on Management of Coronavirus
Disease 2019 (COVID-19) in Correctional and Detention Facilities, https://www.cdc.gov/
coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html
(last visited July 31, 2020).
34
  See, e.g., Joseph A. Bick, Infection Control in Jails and Prisons, 45 Clinical Infectious Diseases
1047, 1047 (Oct. 2007) (noting “[t]he probability of transmission of potentially pathogenic
organisms [in prisons] is increased by crowding, delays in medical evaluation and treatment,
rationed access to soap, water, and clean laundry, [and] insufficient infection-control expertise”).
35
   Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last
visited July 31, 2020).
36
     ECF Doc No. 61 at 10.
37
     ECF Doc. No. 67.
38
     Id. at 3.



                                                16
           Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 17 of 20




39
   We earlier denied Mr. Hill’s earlier motion for compassionate release finding he had not
exhausted his administrative remedies. ECF Doc No. 57. at 7. More than thirty days have passed
since Mr. Hill requested compassionate release from the warden of FCI-Allenwood. Id. He has
sufficiently exhausted his administrative remedies.
40
     18 U.S.C § 3852(c)(1)(A)(i).
41
     ECF Doc No. 61 at 3; ECF Doc No. 66 at 13.
42
     ECF Doc No. 61 at 7.
43
     ECF Doc. No. 67 at 4.
44
     Id.
45
  Centers for Disease Control and Prevention, Coronary Artery Disease, https://www.cdc.gov/
heartdisease/coronary_ad.htm (last visited July 31, 2020).
46
   Centers for Disease Control and Prevention, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last updated July 30, 2020).
47
     Id.
48
     18 U.S.C. § 3582; as amended in First Step Act, 18 U.S.C. § 3582(c)(1)(A).
49
     U.S.S.G. § 1B1.13.
50
     Id.
51
     ECF Doc. No. 67 at 13-14.
52
     ECF Doc. No. 61.
53
     ECF Doc. No. 66 at 11-14.
54
     Id. at 54.
55
     18 U.S.C. § 3582.
56
     U.S.S.G. § 1B1.13(2).
57
     ECF Doc No. 66 at 14-15.
58
     ECF Doc No. 67 at 15.
59
     ECF Docs No. 11, 34, 42.

                                                 17
           Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 18 of 20




60
     ECF Doc No. 34 at ¶¶ 1, 6.
61
     Id.
62
     ECF Doc No. 38 at 4.
63
 United States v. Loyd, No. 15-20394-1, 2020 WL 2572275, at *4–5 (E.D. Mich. May 21, 2020);
United States v. Schafer, No. 18-6152, 2020 WL 2519726, at *7 (W.D.N.Y. May 18, 2020).
64
     ECF Doc No. 61 at 9; ECF Doc No. 66 at 15.
65
  Cf. Loyd, 2020 WL 2572275, at *4 (granting compassionate release to “a dedicated father who
has taken responsibility for his past wrongs and is eager to come home and positively impact all
of those who look up to him”).
66
   United States v. Salvagno, No. 02-51, 2020 WL 3410601, at *6 (N.D.N.Y. Apr. 23,
2020), reconsideration denied (June 22, 2020); United States v. Parker, No. 98-00749-1, 2020 WL
2572525, at *12 (C.D. Cal. May 21, 2020) (granting compassionate release to an individual who
“aver[ed] that he ha[d] been offered employment at his family's private investigation and
commercial real estate businesses”).
67
  ECF Doc No. 61 at 9; ECF Doc No. 66 at 15 (“Both job offers have been confirmed by counsel
and would be available to Mr. Hill upon release thereby facilitating his successful transition to
supervision.”).
68
     ECF Doc No. 66 at 15-16.
69
     ECF Doc No. 1 at ¶ 8.
70
     ECF Doc No. 67 at 15.
71
     Id.
72
     United States v. Romero, No. 13-01649-4, 2020 WL 364275, at *2 (W.D. Tex. Jan. 21, 2020).
73
     United States v. Rodriguez, No. 03-00271-1, 2020 WL 1627331, at *12 (E.D. Pa. Apr. 1, 2020).
74
   United States v. Bess, No. 16-156, 2020 WL 1940809, at *9 (W.D.N.Y. Apr. 22, 2020)
(discussing an individual who completed one drug program while incarcerated and almost
completed a second).
75
     ECF Doc No. 66 at 15.
76
     ECF Doc No. 67 at 3.



                                                18
           Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 19 of 20




77
     Id.
78
     United States v. Cochran, No. 06-114, 2020 WL 2092836, at *6 (N.D. Ind. May 1, 2020).
79
  United States v. Giampa, 904 F. Supp. 235, 358 (D.N.J. 1995) (quoting United States v.
Reynolds, 956 F.2d 192, 192 (9th Cir.1992)).
80
     United States v. Gileno, No. 19-161-1, 2020 WL 1916773, at *5 (D. Conn. Apr. 20, 2020).
81
     United States v. Gonzalez, No. 18-232-15, 2020 WL 1536155, at *3 (E.D. Wash. Mar. 31, 2020).
82
     United States v. Rahim, No. 16-20433, 2020 WL 2604857, at *4 (E.D. Mich. May 21, 2020).
83
     Id.
84
     United States v. Doshi, No. 13-20349, 2020 WL 2556794, at *3 (E.D. Mich. May 20, 2020).
85
  See, e.g., United States v. Willis, 382 F. Supp. 3d 1185, 1188–89 (D.N.M. 2019) (denying
compassionate release to a wheelchair-bound defendant who needed medical care around the clock
and was only expected to live eighteen months, given severity of wire fraud).
86
     United States v. Dawara, No. 19-414-1, 2020 WL 2404898, at *4 (E.D. Pa. May 12, 2020).
87
     Id.
88
     United States v. Williams, No. 18-483, 2020 WL 3577411, at *5 (D. Md. July 1, 2020).
89
   ECF Doc No. 67 at 15. See Williams, 2020 WL 3577411, at *6 (“Despite relying on the
combination of medical conditions that arguably make him more vulnerable to serious
complications should he contract COVID-19, Mr. Williams proposes that he be permitted to return
to the community and work in a profession that would bring him into frequent contact with
members of the public, i.e., as a car salesman. Either the medical conditions are serious enough to
justify isolation from possible infection, or they are not.”).
90
     Doshi, 2020 WL 2556794, at *3.
91
     18 U.S.C § 3852(c)(1)(A)(i).
92
     United States v. Pawlowski, No. 20-2033 (3d. Cir. Jul. 24, 2020).
93
  Salvagno, 2020 WL 3410601, at *7 (“The factors listed in 3142(g) are largely duplicative of
those in 3553(a).”).
94
     18 U.S.C. § 3553(a).
95
     United States v. Wragg, No. 15-398, 2020 WL 4015204, at *10 (E.D. Pa. July 16, 2020).



                                                  19
            Case 2:18-cr-00271-MAK Document 68 Filed 07/31/20 Page 20 of 20




96
     Id.
97
     Id.
98
     ECF Doc No. 38 at 4.
99
     United States v. Bayfield, No. 14-356, 2020 WL 2615937, at *1, 3 (E.D.N.Y. May 21, 2020).
100
      ECF Doc No. 42 at 6-7.
101
      United States v. Rivernider, No. 10-222, 2020 WL 2393959, at *1 (D. Conn. May 12, 2020).
102
      ECF Doc No. 61 at 9.
103
      Id.
104
      United States v. Gore, No. 10-250, 2020 WL 3962269, at *6 (D.N.J. July 13, 2020).
105
      Id.




                                                20
